| iSCHOTT, Chief Judge,
concurs in the result:
There is no contest about the operable facts. The defendant, after discovering unauthorized charges to his credit card account, reported this to the bank president who assured him that the charges would be credited when the defendant signed an affidavit required for this purpose. The bank president referred him to Mr. Mashotter to handle this paper work.
According to the defendant he saw Mash-otter and was ready and willing to sign the affidavit but Mashotter told him it was too late. The bank failed to call Mashotter with the result that defendant’s testimony is un-eontradicted. In this court the bank has made no argument and provided no authority to demonstrate why the defendant is liable for these unauthorized charges.